                   Case 2:20-cr-20218-MAG ECF No. 5, PageID.21 Filed 05/03/21 Page 1 of 3

PROB 12C                                                                U. S. Probation Office         PACTS       DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                              Eastern District of Michigan   6448523     05/03/2021
                  AMENDED PETITION FOR
                  EMERGENCY WARRANT
NAME                                            OFFICER                        JUDGE                             DOCKET #
ROCHELEAU, Dustin                               Natalie Karpac                 Mark A. Goldsmith                 20-CR-20218-01

ORIGINAL               SUPERVISION TYPE   CRIMINAL HISTORY    TOTAL OFFENSE     PHOTO
SENTENCE DATE                             CATEGORY            LEVEL
                       Supervised
01/28/2019                                    III             17
                       Release
COMMENCED

04/15/2020
EXPIRATION

04/14/2023

ASST. U.S. ATTORNEY                       DEFENSE ATTORNEY

Matthew Roth                              To Be Determined
REPORT PURPOSE

    AMENDED VIOLATIONS TO EMERGENCY
 PETITION FILED ON APRIL 29, 2021. PLEASE NOTE
 THAT AMENDED INFORMATION IS UNDERLINED.
ORIGINAL OFFENSE

Count 1: 18 U.S.C. § 922(g)(1), Felon in Possession of a
Firearm and Ammunition

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 24 months, to be followed by a three-year term of supervised
release.

Name of Sentencing Judicial Officer: Honorable Clark Waddoups, District of Utah. Jurisdiction accepted by the
Honorable Mark A. Goldsmith on May 7, 2020.

ORIGINAL SPECIAL CONDITIONS


      1. You must not have any contact with any member or associate of a criminal street gang/prison gang either
         in person, by mail, by phone, by e-mail, but third person, or by any other method.
      2. You must not possess material which gives evidence of criminal street gang/prison gang involvement or
         activity.
      3. You must not receive any new tattoos associated with a criminal street gang/prison gang.
      4. You must submit to drug/alcohol testing, as directed by the U.S. Probation Office.
      5. You must participate in and successfully complete a substance-abuse evaluation and/or treatment, under a
         copayment plan, as directed by the U.S. Probation Office. During the course of treatment, you must not
         consume alcohol, nor frequent any establishment where alcohol is the chief item of order.

               Criminal Monetary Penalty: Special Assessment $100.00 (balance $75.00).

                                                             Page 1 of 3
                   Case 2:20-cr-20218-MAG ECF No. 5, PageID.22 Filed 05/03/21 Page 2 of 3

PROB 12C                                                             U. S. Probation Office         PACTS       DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                          Eastern District of Michigan   6448523     05/03/2021
                   AMENDED PETITION FOR
                   EMERGENCY WARRANT
NAME                                             OFFICER                    JUDGE                             DOCKET #
ROCHELEAU, Dustin                                Natalie Karpac             Mark A. Goldsmith                 20-CR-20218-01

The probation officer believes that the offender has violated the following conditions of Supervised Release:
VIOLATION NUMBER       NATURE OF NONCOMPLIANCE



               1       Violation of Mandatory Condition: “YOU MUST NOT COMMIT ANOTHER FEDERAL,
                       STATE OR LOCAL CRIME.”

                       On April 28, 2021, ROCHELEAU was arrested by the Livonia (Michigan) Police Department
                       for felonious assault with a gun.

                       ROCHELEAU is employed at a Burger King in Livonia, Michigan. According to the Livonia
                       (Michigan) Police report, on April 28, 2021 at approximately 10:00 p.m., three patrons came
                       through the Burger King drive-through. They ordered at the speaker and then wanted to split
                       payment at the window. ROCHELEAU was working the window and became upset by how the
                       three patrons wanted to pay. He handed cash back to the driver of the vehicle and told the
                       patrons they wouldn't be served and that they needed to leave. After the patrons did not leave,
                       ROCHELAU reportedly said, "You think I'm playing?" and drew a handgun from his
                       waistband. The person under supervision pulled the slide back (although it jammed) and
                       pointed it at the patrons. They fled away and called the police.

                       When police arrived, they were told by other Burger King employees that ROCHELEAU had
                       left on foot about 10 minutes prior. Police were dispatched to 19427 St. Francis in Livonia,
                       Michigan (which is ROCHELEAU’s previous residence) and spotted a subject matching his
                       description just down the street. The person under supervision complied with officers’
                       commands to come towards them and was arrested without incident. ROCHELEAU made a
                       few excited utterances, telling officers that there were drugs and a gun in his backpack.

                       A SCCY CPX-2 9mm handgun (with six rounds), marijuana, marijuana edibles, marijuana
                       cartridges, and digital scales were recovered from bags that ROCHELEAU was carrying at the
                       time of his arrest. Also, a loose 9mm round was recovered from ROCHELEAU’s person.

                       After the person under supervision was arrested, he told police that he placed the gun to his
                       head after the incident at Burger King and planned on taking his life that night. Police also
                       spoke to ROCHELAU's cousin who stated that ROCHELAU had texted her and said he was
                       going to kill himself. Because of the person under supervision’s mental state, he was
                       transported to St. Mary's Mercy Hospital in Livonia, Michigan, for admittance to the psychiatric
                       unit.

                       On April 30, 2021, this writer spoke to the Wayne County (Michigan) Prosecutor’s Office and
                       learned that ROCHELEAU has been charged with three counts of Felonious Assault, three
                       counts of Weapons-Felony Firearm, one count of Weapons-Possession by Felon, and one count
                       of Weapons-Felony Firearm. He will also likely be charged as a habitual offender.

                                                           Page 2 of 3
                   Case 2:20-cr-20218-MAG ECF No. 5, PageID.23 Filed 05/03/21 Page 3 of 3

PROB 12C                                                                                U. S. Probation Office         PACTS       DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                                             Eastern District of Michigan   6448523     05/03/2021
                   AMENDED PETITION FOR
                   EMERGENCY WARRANT
NAME                                                         OFFICER                           JUDGE                             DOCKET #
ROCHELEAU, Dustin                                            Natalie Karpac                    Mark A. Goldsmith                 20-CR-20218-01



               2           Violation of Mandatory Condition:                          “YOU MUST NOT UNLAWFULLY POSSESS A
                           CONTROLLED SUBSTANCE.”

                           On April 28, 2021, ROCHELEAU was arrested by the Livonia (Michigan) Police Department.
                           During a person and property search subsequent to his arrest, police recovered over 100
                           marijuana edibles, large jars of marijuana, bags of marijuana, marijuana cartridges, and digital
                           scales. Although the person under supervision has not been charged with new drug crimes, he
                           was advised by this writer on April 20, 2020, that marijuana remains illegal under federal law
                           and therefore, he could not use or possess it during supervised release.


               3           Violation of Standard Condition No. 10: “YOU MUST NOT OWN, POSSESS, OR HAVE
                           ACCESS TO A FIREARM, AMMUNITION, DESTRUCTIVE DEVICE, OR DANGEROUS
                           WEAPON.”

                           On April 28, 2021, ROCHELEAU possessed a firearm and ammunition. He then attempted to
                           use the firearm on patrons at his place of employment.


I declare under penalty of perjury that the foregoing is true and correct.          DISTRIBUTION
PROBATION OFFICER
                                                                                    Court
s/Natalie Karpac/jmg
313-234-5440
SUPERVISING PROBATION OFFICER                                                       PROBATION ROUTING


s/Ann R. Smith                                                                      Data Entry
734-741-2076

THE COURT ORDERS:
[X]            The above charges as an amendment to the emergency warrant filed on April 29, 2021.

[ ]            Other

                                                                                       s/ Mark A. Goldsmith
                                                                                       United States District Judge

                                                                                        5/3/2021
                                                                                       Date


                                                                             Page 3 of 3
